UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8159


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHAUNCEY FLOYD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:04-cr-01125-HFF-1; 7:06-cv-01084-HFF)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chauncey Floyd, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chauncey Floyd seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.    The order is not appealable unless a circuit justice or

judge   issues      a    certificate         of       appealability.          See   28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent        “a   substantial          showing        of    the    denial       of     a

constitutional          right.”         28    U.S.C.          § 2253(c)(2)      (2006).           A

prisoner     satisfies           this        standard          by     demonstrating            that

reasonable    jurists           would    find          that    any     assessment         of     the

constitutional          claims    by    the       district      court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We

have independently reviewed the record and conclude that Floyd

has not made the requisite showing.                             Accordingly, we deny a

certificate      of      appealability            and     dismiss      the     appeal.            We

dispense     with        oral    argument          because       the    facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED



                                                  2